[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
1. On April 13, 2000, this Court, after hearing, ordered that "White Man's Bible" not be given to Petitioner because is it filled with inflammatory material.
2. On said date, this Court ordered the Department of Corrections to redact from Petitioner's other documents those portions it considered inflammatory and then submit them to the Court unredacted and redacted so the Court could make a final decision on what should be redacted before permitting Petitioner to receive the documents. To date this has not been done. CT Page 7859
Wherefore, The Department of Corrections is hereby ORDERED to complete such redacting by July 11, 2000 submit same to this Court by July 12, 2000, failing which the said Respondent is ordered to release said materials without redaction to the Petitioner immediately.1
The Department of Corrections is further ordered to do the same with the following books submitted to this Court by the Petitioner on or about June 13, 2000, which are herewith enclosed to the Assistant Attorney General:
1. A Revolution of Values Through Religion;
2. Expanding Creativity, an idea whose time has come.
Rittenband, JTR